DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 5 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Won et al., US 2022/0369401 A1 (Won hereinafter), in view of Dao et al., US 2020/0112907 A1 (Dao hereinafter).
Here is how the references teach the claims.
Regarding claim 5, Won discloses a method performed by a user equipment (UE) (FIG. 2 is a block diagram of an apparatus configured in accordance with an example embodiment in order to control access to a hosted virtual network; see Won, paragraph [0015]), comprising: … determining whether to select an existing PDU session or a new PDU session as the PDU session for the network service (the PDU session priority values of PDU sessions are exploited to decide whether a new PDU session should be established and which PDU session should be released when a UE needs to establish a new PDU session associated with a requested PDU session priority which is higher than priority of at least one existing PDU session; see Won, paragraph [0041]);
and transmitting a PDU session modification request or a PDU session establishment request to the network (The apparatus includes means, such as the processor 202, the communication interface 208 or the like, for causing transmission of a PDU session establishment request message, the PDU session establishment request message configured to indicate a request to establish a new PDU session and receiving a response message to the PDU session establishment request message; see Won, paragraph [0047]), the request indicating the selected PDU session (The PDU session establishment request message comprises the PDU session priority parameter; see Won, paragraph [0047]. Also see paragraph [0048], “the response message to the PDU session establishment request message is a PDU session establishment accept message and includes confirmation of the PDU session priority parameter and the confirmed PDU session priority parameter is used as priority of the new PDU session”).  
Regarding claim 21, Won discloses a processor of a user equipment (UE) (FIG. 2 is a block diagram of an apparatus configured in accordance with an example embodiment in order to control access to a hosted virtual network; see Won, paragraph [0015]) configured to: … determine whether to select an existing PDU session or a new PDU session as the PDU session for the network service (the PDU session priority values of PDU sessions are exploited to decide whether a new PDU session should be established and which PDU session should be released when a UE needs to establish a new PDU session associated with a requested PDU session priority which is higher than priority of at least one existing PDU session; see Won, paragraph [0041]); and 
transmit a PDU session modification request or a PDU session establishment request to the network (The apparatus includes means, such as the processor 202, the communication interface 208 or the like, for causing transmission of a PDU session establishment request message, the PDU session establishment request message configured to indicate a request to establish a new PDU session and receiving a response message to the PDU session establishment request message; see Won, paragraph [0047]), the request indicating the selected PDU session (The PDU session establishment request message comprises the PDU session priority parameter; see Won, paragraph [0047]. Also see paragraph [0048], “the response message to the PDU session establishment request message is a PDU session establishment accept message and includes confirmation of the PDU session priority parameter and the confirmed PDU session priority parameter is used as priority of the new PDU session”).  
Regarding claims 5 and 21, Won does not explicitly disclose determining that an application running on the UE is to utilize a packet data unit (PDU) session for a network service associated with a single network slice selection assistance information (S-NSSAI). In the same field of endeavor (e.g., communication system) Dao discloses a method related to sending QoS information to the UE depending on the UE subscription, application and/or network slice that comprises determining that an application running on the UE is to utilize a packet data unit (PDU) session (According to embodiments, when a UE, such as the UE having V2X application running, requests a PDU Session, the mobile network may provide an initial preferred QoS level in accordance with the UE subscription and network policy; see Dao, paragraph [0072]) for a network service associated with a single network slice selection assistance information (S-NSSAI) (the UE 101 may request a PDU Session establishment to communicate with AS and/or AF. For V2X applications, based on the information provided by the UE 101, such as S-NSSAI and/or DNN; see Dao, paragraph [0178]); 
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Dao regarding sending QoS information to the UE depending on the UE subscription, application and/or network slice into the method related to providing a Protocol Data Unit (PDU) session priority parameter of Won. The motivation to do so is to effectively notifying QoS information to UE, users, and application server (see Dao, paragraph [0009]).

Claim(s) 6-11 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Won et al., US 2022/0369401 A1 (Won hereinafter), in view of Dao et al., US 2020/0112907 A1 (Dao hereinafter), as applied to the claims above and further in view of Wang et al., US 2021/0127297 A1 (Wang hereinafter).
Here is how the references teach the claims.
Regarding claims 6-11 and 22-24, Won and Dao discloses the method of claim 5 and the processor of claim 21. 
Regarding claims 7 and 23, won discloses determining that the existing PDU session include a highest priority relative to the multiple existing PDU sessions (In an example embodiment, it is assumed that the maximum number of PDU sessions for the UE is not reached yet, or if it is, that the new PDU session to establish has a higher priority than some existing PDU sessions, in which case one existing PDU session is released first which will be described in further detail below; see Won, paragraph [0036]); and 
selecting the first existing PDU session based on the highest priority (the PDU session priority values of PDU sessions are exploited to decide whether a new PDU session should be established and which PDU session should be released when a UE needs to establish a new PDU session associated with a requested PDU session priority which is higher than priority of at least one existing PDU session; see Won, paragraph [0041]).  
Won and Dao do not explicitly disclose the following features.
Regarding claim 6, further comprising: 
determining that the existing PDU session includes a non-guaranteed bit rate; 
identifying a concurrent data flow; and 
selecting the new PDU session based on the non-guaranteed bit rate and the concurrent data flow.  
Regarding claim 7, further comprising: 
identifying that the existing PDU session is a first existing PDU session of multiple existing PDU sessions that include a non-guaranteed bit rate; 
Regarding claim 8, further comprising: 
determining that the existing PDU session includes a guaranteed bit rate; and 
selecting the new PDU session based on the guaranteed bit rate.  
Regarding claim 9, further comprising: 
determining that the existing PDU session includes a guaranteed bit rate, an alternative quality of service (QoS) and is associated with a highest priority relative to further existing PDU sessions; 
and selecting the existing PDU session.  
Regarding claim 10, further comprising: 
identifying that the existing PDU session is a first existing PDU session of multiple existing PDU sessions that include a guaranteed bit rate; 
determining that the first existing PDU session does not include an alternative quality of service (QoS); and 
selecting the first existing PDU session.  
Regarding claim 11, further comprising: 
identifying that the existing PDU session is a first existing PDU session of multiple existing PDU sessions that include a guaranteed bit rate; 
identifying that the multiple existing PDU sessions each include an alternative quality of service (QoS); and selecting the first existing PDU session.  
Regarding claim 22, further configured to: 
determine that the existing PDU session includes a non-guaranteed bit rate; 
identify a concurrent data flow; and 
select the new PDU session based on the non-guaranteed bit rate and the concurrent data flow.  
Regarding claim 23, further configured to: 
identify that the existing PDU session is a first existing PDU session of multiple existing PDU sessions that include a non-guaranteed bit rate; 
Regarding claim 24, further configured to: 
determine that the existing PDU session includes a guaranteed bit rate; and 
select the new PDU session based on the guaranteed bit rate.
In the same field of endeavor (e.g., communication system) Wang discloses a method related to data transmission in a wireless communication system that comprises the following features.
Regarding claim 6, further comprising: 
determining that the existing PDU session includes a non-guaranteed bit rate (For the non-GBR service, the aggregation rate of the non-GBR data is determined mainly by the PDU session AMBRs and the AMBR subscribed by the UE; see Wang, paragraph [0190]); 
identifying a concurrent data flow (Considering that some non-GBR services are established on the primary base station, the AMBR may be set to a different value from that of the UE AMBR transmitted by the core network to the primary base station. If all non-GBR services are established on the secondary base station, the AMBR may be set to the same value as that of the UE AMBR transmitted by the core network to the primary base station. If the non-GBR services are established on both the primary base station and the secondary base station simultaneously, the sum of the AMBRs on the primary base station and the secondary base stations does not exceed the total UE AMBR; see Wang, paragraph [0155]); and 
selecting the new PDU session based on the non-guaranteed bit rate and the concurrent data flow (The AMBR is an aggregation rate corresponding to the data to be shared by the secondary base station. When establishing dual connectivity, in step 1301, the primary base station configures the AMBR on the secondary base station. The secondary base station may determine, according to its own situation, the AMBR on the secondary base station, i.e., the accepted AMBR, which may of a value same as or different from the value configured by the primary base station. The primary base station notifies the primary base station of the value. The primary base station determines the aggregate rate to be shared by the primary base station according to the AMBR that the secondary base station determines to share in combination with the AMBR preconfigured by the primary base station to be shared by the secondary base station, and configures the uplink scheduling resources according to the AMBR to be shared by the primary base station; see Wang, paragraph [0172]. Also see paragraph [0227], “The UE can simultaneously transmit and receive data with two base stations, which is referred to as dual-connectivity”).  
Regarding claim 7, further comprising: 
identifying that the existing PDU session is a first existing PDU session of multiple existing PDU sessions that include a non-guaranteed bit rate (Generally, one PDU session is established for one service. The types of data unit include IP data, Ethernet data, and non-IP data. When establishing the PDU Session, the core network sends QoS policy to the RAN through the NG interface and sends the QoS policy to the UE through the NAS interface. In QoS policy, in addition to the indication/description information of QoS Flow, specific QoS information is also included. The specific QoS information includes at least one of the followings: A. the target of data delay, B. data error rate, C. the priority of data, D. guaranteed data rate, E. the maximum of data rate, and other information can also be included, such as application layer information; see Wang, paragraph [0228]. Also see paragraph [0148], “For the guaranteed bit rate (GBR) service, the data rate is set mainly by the maximum rate and the guaranteed rate in the QoS information. For the non-guaranteed bit rate (non-GBR) services, the data rate is set mainly by the AMBR”); 
Regarding claim 8, further comprising: 
determining that the existing PDU session includes a guaranteed bit rate (the first bearer quality requirement includes a total quality requirement parameter of the SCG split bearer, and the total quality requirement parameter is a quality requirement parameter received by the primary base station from a core network; see Wang, paragraph [0012]. Also see paragraph [0015], “the quality requirement parameter comprises a QoS class indicator (QCI), a priority (ARP), an uplink/downlink maximum rate of a GBR service, and an uplink/downlink guaranteed rate of a GBR service”); and 
selecting the new PDU session based on the guaranteed bit rate (The primary base station determines the QoS requirements corresponding to some DRB according to the quality requirements corresponding to different QoS flows. For example, for the rate guaranteed (referred to as GRB) service, the strictest quality requirement is selected as the QoS requirement corresponding to the DRB; see Wang, paragraph [0296]).  
Regarding claim 9, further comprising: 
determining that the existing PDU session includes a guaranteed bit rate, an alternative quality of service (QoS) and is associated with a highest priority relative to further existing PDU sessions (The secondary base station addition request message further carries information about quality of service (QoS) to be established on the 5G base station and an aggregation rate (AMBR) of the UE's non-GBR service. The QoS information may contain a QoS class indicator (QCI), a priority (ARP), an uplink/downlink maximum rate of a GBR service, and an uplink/downlink guaranteed rate of a GBR service; see Wang, paragraph [0148]); 
and selecting the existing PDU session (According to the specific QoS requirement, if the current established DRB is suitable for the data carrying QoS requirement, the QoS flow is transmitted through the DRB; otherwise, the RAN may determine to establish the new DRB and use the new DRB to carry QoS flow; see Wang, paragraph [0228]).  
Regarding claim 10, further comprising: 
identifying that the existing PDU session is a first existing PDU session of multiple existing PDU sessions that include a guaranteed bit rate (Generally, one PDU session is established for one service. The types of data unit include IP data, Ethernet data, and non-IP data. When establishing the PDU Session, the core network sends QoS policy to the RAN through the NG interface and sends the QoS policy to the UE through the NAS interface. In QoS policy, in addition to the indication/description information of QoS Flow, specific QoS information is also included. The specific QoS information includes at least one of the followings: A. the target of data delay, B. data error rate, C. the priority of data, D. guaranteed data rate, E. the maximum of data rate, and other information can also be included, such as application layer information; see Wang, paragraph [0228]. Also see paragraph [0148], “For the guaranteed bit rate (GBR) service, the data rate is set mainly by the maximum rate and the guaranteed rate in the QoS information. For the non-guaranteed bit rate (non-GBR) services, the data rate is set mainly by the AMBR”); 
determining that the first existing PDU session does not include an alternative quality of service (QoS) (The primary base station determines the QoS requirements corresponding to some DRB mapped to a QoS flow according to the quality requirements corresponding to different QoS flows. For example, for the rate guaranteed (referred to as GRB) service, the strictest quality requirement is selected as the QoS requirement corresponding to the DRB; see Wang, paragraph [0267]); and 
selecting the first existing PDU session (According to the specific QoS requirement, if the current established DRB is suitable for the data carrying QoS requirement, the QoS flow is transmitted through the DRB; otherwise, the RAN may determine to establish the new DRB and use the new DRB to carry QoS flow; see Wang, paragraph [0228]).  
Regarding claim 11, further comprising: 
identifying that the existing PDU session is a first existing PDU session of multiple existing PDU sessions that include a guaranteed bit rate (Generally, one PDU session is established for one service. The types of data unit include IP data, Ethernet data, and non-IP data. When establishing the PDU Session, the core network sends QoS policy to the RAN through the NG interface and sends the QoS policy to the UE through the NAS interface. In QoS policy, in addition to the indication/description information of QoS Flow, specific QoS information is also included. The specific QoS information includes at least one of the followings: A. the target of data delay, B. data error rate, C. the priority of data, D. guaranteed data rate, E. the maximum of data rate, and other information can also be included, such as application layer information; see Wang, paragraph [0228]. Also see paragraph [0148], “For the guaranteed bit rate (GBR) service, the data rate is set mainly by the maximum rate and the guaranteed rate in the QoS information. For the non-guaranteed bit rate (non-GBR) services, the data rate is set mainly by the AMBR”); 
identifying that the multiple existing PDU sessions each include an alternative quality of service (QoS) (The primary base station determines the QoS requirements corresponding to some DRB mapped to a QoS flow according to the quality requirements corresponding to different QoS flows. For example, … for Rate nonguaranteed (referred to as non-GRB) services, the loosest quality requirements is selected as the QoS requirements corresponding to the DRB; see Wang, paragraph [0267]); and selecting the first existing PDU session (According to the specific QoS requirement, if the current established DRB is suitable for the data carrying QoS requirement, the QoS flow is transmitted through the DRB; otherwise, the RAN may determine to establish the new DRB and use the new DRB to carry QoS flow; see Wang, paragraph [0228]).  
Regarding claim 22, further configured to: 
determine that the existing PDU session includes a non-guaranteed bit rate (For the non-GBR service, the aggregation rate of the non-GBR data is determined mainly by the PDU session AMBRs and the AMBR subscribed by the UE; see Wang, paragraph [0190]); 
identify a concurrent data flow (Considering that some non-GBR services are established on the primary base station, the AMBR may be set to a different value from that of the UE AMBR transmitted by the core network to the primary base station. If all non-GBR services are established on the secondary base station, the AMBR may be set to the same value as that of the UE AMBR transmitted by the core network to the primary base station. If the non-GBR services are established on both the primary base station and the secondary base station simultaneously, the sum of the AMBRs on the primary base station and the secondary base stations does not exceed the total UE AMBR; see Wang, paragraph [0155]); and 
select the new PDU session based on the non-guaranteed bit rate and the concurrent data flow (The AMBR is an aggregation rate corresponding to the data to be shared by the secondary base station. When establishing dual connectivity, in step 1301, the primary base station configures the AMBR on the secondary base station. The secondary base station may determine, according to its own situation, the AMBR on the secondary base station, i.e., the accepted AMBR, which may of a value same as or different from the value configured by the primary base station. The primary base station notifies the primary base station of the value. The primary base station determines the aggregate rate to be shared by the primary base station according to the AMBR that the secondary base station determines to share in combination with the AMBR preconfigured by the primary base station to be shared by the secondary base station, and configures the uplink scheduling resources according to the AMBR to be shared by the primary base station; see Wang, paragraph [0172]. Also see paragraph [0227], “The UE can simultaneously transmit and receive data with two base stations, which is referred to as dual-connectivity”).  
Regarding claim 23, further configured to: 
identify that the existing PDU session is a first existing PDU session of multiple existing PDU sessions that include a non-guaranteed bit rate (Generally, one PDU session is established for one service. The types of data unit include IP data, Ethernet data, and non-IP data. When establishing the PDU Session, the core network sends QoS policy to the RAN through the NG interface and sends the QoS policy to the UE through the NAS interface. In QoS policy, in addition to the indication/description information of QoS Flow, specific QoS information is also included. The specific QoS information includes at least one of the followings: A. the target of data delay, B. data error rate, C. the priority of data, D. guaranteed data rate, E. the maximum of data rate, and other information can also be included, such as application layer information; see Wang, paragraph [0228]. Also see paragraph [0148], “For the guaranteed bit rate (GBR) service, the data rate is set mainly by the maximum rate and the guaranteed rate in the QoS information. For the non-guaranteed bit rate (non-GBR) services, the data rate is set mainly by the AMBR”); 
Regarding claim 24, further configured to: 
determine that the existing PDU session includes a guaranteed bit rate (the first bearer quality requirement includes a total quality requirement parameter of the SCG split bearer, and the total quality requirement parameter is a quality requirement parameter received by the primary base station from a core network; see Wang, paragraph [0012]. Also see paragraph [0015], “the quality requirement parameter comprises a QoS class indicator (QCI), a priority (ARP), an uplink/downlink maximum rate of a GBR service, and an uplink/downlink guaranteed rate of a GBR service”); and 
select the new PDU session based on the guaranteed bit rate (The primary base station determines the QoS requirements corresponding to some DRB according to the quality requirements corresponding to different QoS flows. For example, for the rate guaranteed (referred to as GRB) service, the strictest quality requirement is selected as the QoS requirement corresponding to the DRB; see Wang, paragraph [0296]).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Wang regarding data transmission in a wireless communication system into the method related to providing a Protocol Data Unit (PDU) session priority parameter of Won and Dao. The motivation to do so is to allowing UE to access or hand over to a 5G base station, establish a horizontal interface between a LTE base station and a 5G base station, ensure that a 5G base station can serve as a secondary base station of the UE, and establish a split bearer on the secondary base station (see Wang, paragraph [0009]).

Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Won et al., US 2022/0369401 A1 (Won hereinafter), in view of Dao et al., US 2020/0112907 A1 (Dao hereinafter), as applied to the claims above and further in view of Ke, US 2021/0306275 A1 (Ke hereinafter).
Here is how the references teach the claims.
Regarding claims 12 and 13, Won and Dao discloses the method of claim 5. Won and Dao do not explicitly disclose the following features.
Regarding claim 12, further comprising: 
identifying that a first existing PDU session includes a guaranteed bit rate and a second existing PDU session includes a non-guaranteed bit rate; and 
determining whether a concurrent data flow exists.  
Regarding claim 13, further comprising:
when a concurrent data flow does not exist, selecting the existing PDU session or the new PDU session based on the guaranteed bit rate.  
In the same field of endeavor (e.g., communication system) Ke discloses a method related to guaranteeing data transmission that comprises the following features.
Regarding claim 12, further comprising: 
identifying that a first existing PDU session includes a guaranteed bit rate and a second existing PDU session includes a non-guaranteed bit rate (setting a first tunnel to a non-guaranteed bit rate (Guaranteed Bit Rate, GBR) tunnel; see Ke, paragraph [0127]. Also see paragraph [0230]], “the tunnel, associated with the data IPsec tunnel, between the terminal and the second network is a GBR tunnel or contains GBR related QoS parameter information”); and 
determining whether a concurrent data flow exists (mapping one or more tunnels with same GBR related QoS parameter information between the terminal and the second network to one data IPsec tunnel; see Ke, paragraph [0379]).  
Regarding claim 13, further comprising:
when a concurrent data flow does not exist, selecting the existing PDU session or the new PDU session based on the guaranteed bit rate (mapping one or more tunnels with same QoS parameter information between the terminal and the second network to one data IPsec tunnel; see Ke, paragraph [0382]. Also see paragraph [0386], “when establishing an IPsec tunnel, the proxy network element may allocate a standalone IPsec tunnel for a tunnel (for example, a QoS flow) of the second network, such as a GBR QoS flow”).  
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Ke regarding guaranteeing data transmission into the method related to providing a Protocol Data Unit (PDU) session priority parameter of Won and Dao. The motivation to do so is to guarantee non-public network services in a public network when a terminal accesses a network service of the public network via a non-public network (see Ke, paragraph [0006]).

Claim(s) 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chun et al., US 2021/0352575 A1 (Chun hereinafter), in view of Jun et al., US 2019/0200266 A1 (Jun hereinafter).
Here is how the references teach the claims.
Regarding claim 17, Chun discloses a non-transitory computer readable storage medium comprising a set of instructions that when executed cause a processor of a user equipment (UE) to perform operations (In the case of an implementation by firmware or software, a method according to the embodiments of the present disclosure may be implemented in the form of a device, a procedure, or a function that performs the aforementioned functions or operations. A software code may be stored in the memory unit and executed by the processor. The memory unit may be positioned inside or outside the processor and may transmit and receive data to/from the processor by already various means; see Chun, paragraph [0619]) comprising: 
receiving a network slice related information associated with a first public land mobile network (PLMN) (At any time, the AMF may provide the UE with the new Configured NSSAI for the serving PLMN in relation to mapping the Configured NSSAI to the Configured NSSAI for the HPLMN; see Chun, paragraph [0431]); 
determining that an application of the UE is to establish a packet data unit (PDU) session using a wireless local area network (WLAN) based on the network slice related information (When the UE has one or more PDU sessions established according to the specific S-NSSAI, unless other conditions of the UE prohibit the use of these PDU sessions, the UE routes the user data of this application to one of these PDU sessions; see Chun, paragraph [0499]. Also see paragraph [0086], “communication technologies used by the communication unit 110 include a global system for mobile communication (GSM), code division multi access (CDMA), long term evolution (LTE), 5G, a wireless LAN (WLAN), wireless-fidelity (Wi-Fi)”); 
Chun does not explicitly disclose connecting to the WLAN; and 
transmitting a PDU session establishment request to the WLAN.
In the same field of endeavor (e.g., communication system) Jun discloses a method related to an access network switching method in a heterogeneous radio access network that comprises connecting to the WLAN (In FIG. 1, it is assumed that the DN 400 and the UE 100 maintain a service with a connection to a first data flow F1, a second data flow F2, and a third data flow F3. It is also assumed that before access traffic switching is performed, the first data flow F1 and the second data flow F2 are connected to a cellular mobile access network based on 5G New Radio Access Technology (RAT) to receive a service, and the third data flow F3 is connected to a wireless LAN access network to receive a service; see Jun, paragraph [0049]); and 
transmitting a PDU session establishment request to the WLAN (The UE 100 transmits a PDU Session Establishment Request message to the AMF 310 through the WiFi BS 220 to add a new RAT (S410); see Jun, paragraph [0059]).  
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Jun regarding an access network switching method in a heterogeneous radio access network into the method related to providing mobile communication services to terminals, in which the system supports a plurality of network slices of Chun. The motivation to do so is to seamlessly support traffic movement in a heterogeneous wireless access network, such as, LTE and WiFi network (see Chun, paragraph [0005]).
Regarding claim 20, Chun discloses wherein the network slice related information comprises a list of configured single network slice selection assistance information (S-NSSAI) for the first PLMN (The slice configuration information includes one or more Configured NSSAIs. The Configured NSSAI may be applied to one or all PLMNs that do not have a specific Configured NSSAI  (e.g. for an NSSAI that includes only S-NSSAIs with standard values, see Article 5.15.2.1). There is at least one Configured NSSAI per PLMN; see Chun, paragraph [0407]), wherein the list of S-NSSAI is included as part of one of an allowed NSSAI or a subscribed NSSAI (The Configured NSSAI of the PLMN may include the S-NSSAI with a standard value or a PLMN-specific value; see Chun, paragraph [0408]).  

Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al., US 2021/0352575 A1 (Chun hereinafter), in view of Jun et al., US 2019/0200266 A1 (Jun hereinafter), as applied to the claims above and further in view of Youn et al., US 2022/0167446 A1 (Youn hereinafter).
Here is how the references teach the claims.
Regarding claims 18 and 19, Chun  and Jun disclose the non-transitory computer readable storage medium of claim 17. Chun and Jun do not explicitly disclose the following features.
Regarding claim 18, wherein the determining is based on, at least, one or more rules comprising that a PDU session is only initiated for the application when the UE has a connection to a non-third generation partnership (3GPP) network.  
Regarding claim 19, wherein the operations further comprise: 
receiving a PDU session establishment accept message from the WLAN; and 
routing application traffic to a data network via the PDU session established on the WLAN.  
In the same field of endeavor (e.g., communication system) Youn discloses a method related using a multi-access (MA) protocol data unit (PDU) session of a terminal that comprises the following features.
Regarding claim 18, wherein the determining is based on, at least, one or more rules comprising that a PDU session is only initiated for the application when the UE has a connection to a non-third generation partnership (3GPP) network (Further, the SMF may forward an access type indicating access through which the PDU session is generated. Upon receiving the access type, the AMF may update the access type of the MA PDU session based on both of the two accesses or the access type (3GPP access or non-3GPP access) indicated by the SMF. This operation may be performed for different reasons, e.g., when the UE has been registered over one access to generate an MA PDU session but is registered through a different PLMN over the other access, when S-NSSAI of an MA PDU session has been included in the allowed NSSAI for both accesses but S-NSSAI of the MA PDU session over one access is excluded from the allowed NSSAI due to mobility of the UE, when subscription information of the UE is updated (which is triggered by the SMF), or when a policy is updated by an operator or PCF; see Youn, paragraph [0204]).  
Regarding claim 19, wherein the operations further comprise: 
receiving a PDU session establishment accept message from the WLAN (The PDU session activation pending state refers to a state in which a UE is waiting for a response from a network after initiating a PDU session establishment procedure to the network; see Youn, paragraph [0158]. Also see paragraph [0165], “n MA PDU session includes at least two PDU sessions, referred to as child PDU sessions as shown in FIG. 9. One of the two PDU sessions is established over 3GPP access, and the other PDU session is established over untrusted non-3GPP access (e.g., WLAN AN)”); and 
routing application traffic to a data network via the PDU session established on the WLAN (The MA PDU session use unit 1021 may include one or more applications or services. When the MA PDU session is established, the MA PDU session use unit may transmit/receive data through the established MA PDU session; see Youn, paragraph [0326]).  
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Youn regarding using a multi-access (MA) protocol data unit (PDU) session of a terminal into the method related to providing mobile communication services to terminals, in which the system supports a plurality of network slices of Chun and Jun. The motivation to do so is to provide a method for establishing an MA PDU session and a method for efficiently managing an MA PDU session (see Youn, abstract and paragraph [0079]).

Allowable Subject Matter
Claims 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAIDUL HUQ whose telephone number is (571)270-7199. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Dated: 12/15/2022